DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/14/2022 which is “OK TO ENTER”.
Claims 1-4, 6-13, 15-17 and 19-20 are pending. Claims 5, 14 and 18 are cancelled. Claims 1 and 12 currently amended (incorporating limitations of cancelled claims 5 and 18, respectively).  Claims 1, 12 and 20 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 2/14/2022, with respect to Drawings Objections and 112/Prior Art Rejections, as indicated in line numbers 1-6 of the office action mailed 1/3/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claims 1 and 12 are allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 1-4, 6-13, 15-17 and 19-20 are allowed.
Regarding independent claim 1, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 5 as previously indicated in line number 7 of the office action mailed on 1/3/2022.
Claims 2-4 and 6-11 are allowed as being dependent on allowed claim 1.
Regarding independent claim 12, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 18 as previously indicated in line number 7 of the office action mailed on 1/3/2022.
Claims 13, 15-17 and 19 are allowed as being dependent on allowed claim 12.
Regarding independent claim 20, the claim is allowed for reasons as previously indicated in line number 9 of the office action mailed on 1/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895